DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to application 17/321,083 filed 5/14/21.  
Claim(s) 1-20 is/are presented for examination.

Priority
This application discloses and claims only subject matter disclosed in prior provisional/application no 201811367224.0, filed 11/14/16, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Applicant is reminded that in order for a patent issuing on the instant application to obtain priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) or (b), based on priority papers filed in a parent or related Provisional/Application No. 201811367224.0 (to which the present application claims the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) or is a reissue application of a patent issued on the related 

Claim Objections
Claim(s) 1, 10 & 16 is/are unclear to the examiner; what does it mean by stating “generating, by a client device, a request packet and sending the request packet to a server device, wherein the request packet is used to indicate to the server device to operate data of a data model”?  The Examiner is not entirely sure what is it the Applicant trying to accomplished?  The rest of the claim limitation have nothing to do with the “operate data of a data model”.  What is a purpose of “operate data of a data model”?  Please clarify
Claim(s) 1, 10 & 16 is/are unclear to the examiner; what does it mean by stating “sending, by the client device, the status query packet to the server device; and receiving, by the client device, a first packet that is sent by the server device based on the status query packet, wherein the first packet comprises the processing status of the request packet”?  The Examiner is not entirely sure what is the claimed invention?  The claim limitation is about “receiving the first packet, which comprise the processing status of the request packet, but also based on the status query packet”.  So, how does “receiving processing status of the request packet” can be based on the “status query packet”?  Is the claimed invention is about “receiving the status of the query packet”?  Please clarify

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-8, 10-12, 14, 16-19 is/are rejected under 35 U.S.C. (a)(2) as being anticipated by Ginter, U.S. Patent/Pub. No. 2014/0101178 A1.
As to claim 1, Ginter teaches a communication method, comprising: 
generating, by a client device, a request packet (Ginter, page 3, paragraph 29 & 35; i.e., [0029] In various embodiments, the query request 130 may be generated) and sending the request packet to a server device, wherein the request packet is used to indicate to the server device to operate data of a data model (Ginter, page 5, paragraph 55; i.e., [0055] In such an embodiment, queries may be submitted against any data model 141 at any time. In various embodiments, the query request 130 may identify which data model 141 it is targeting. In some embodiments, the different data models 141 may be linked. In such an embodiment, in order to satisfy a query, the query engine 144 may require each model 141 to specify each field that contains an ID for another model); 
generating, by the client device, a status query packet based on the request packet, wherein the status query packet comprises status query information, and the status query information is used to request the server device to obtain a processing status in which the server device processes the request packet (Ginter, page 4, paragraph 44; page 7, paragraph 72; page 8, paragraph 88; i.e., [0044] In one embodiment, to address these issues, the organizational structure 142 may dictate that the in-progress data be stored in individual files ( e.g., one file per user session identifier or ID, etc.). Such an embodiment may cause the in-progress data to be easier to find ( e.g., by user session ID, etc.), easier to update ( e.g., by editing or updating the respective in-progress file, etc.), and easier to migrate to a terminated state (e.g., append the in-progress data to the appropriate file of terminated records and then delete the in-progress file, etc.); [0088] In some embodiments, the user device 202 may be configured to transmit one or more update request messages 234. As described above, these update requests 234 may include one or more commands to the respective query engine and may also include a query identifier (ID) to indicate the query to which the command pertains, these commands may include one of the following: a get progress command, a get state command, a get results command, a get results stream command, and/or a cancel query command, as described above; [0072] In various embodiments, the query engine 144 may be configured to provide the application 118 with progress reports (illustrated as part of results 189) as to the state of the query or search. In such an embodiment, the application 118 or results viewer 124 may be configured to display a progress indicator (e.g., icon, progress bar, text value, etc.) to the user; [Detail Description:  paragraph 86, status query information is a session identifier or the name of the data model]); 
sending, by the client device, the status query packet to the server device; and receiving, by the client device, a first packet that is sent by the server device based on the status query packet, wherein the first packet comprises the processing status of the request packet (Ginter, page 7, paragraph 77-78; page 8, paragraph 88; i.e., [0077] As described below and illustrated by FIG. 2, in various embodiments, the query engine 144 may be configured to support a number of operations or commands. In the illustrated embodiment, the query engine 144 may be configured to support the query request 130 that includes a set of search parameters 131 and begins the query or search process. In various embodiments, the query engine 144 may be configured to immediately or quickly return an acknowledgement to the query request 130, a query identifier, and/or a query failure message if the query engine 144 is not able to fulfill the query request (e.g., unable to connect to the data storage 160, misconfiguration, an error in the query request 130, etc.); [0078] In such an embodiment, the stop query request 132 may include a query ID and cause the query engine 144 to stop or abort the query or search associated with that ID. In one embodiment, the query engine 144 may return as results 189 any processed but untransmitted resultant data 186 and status. In another embodiment, the query engine 144 may return an acknowledgement to the stop request 132; [0088] In some embodiments, the user device 202 may be configured to transmit one or more update request messages 234. As described above, these update requests 234 may include one or more commands to the respective query engine and may also include a query identifier (ID) to indicate the query to which the command pertains, these commands may include one of the following: a get progress command, a get state command, a get results command, a get results stream command, and/or a cancel query command, as described above).  
As to claim 2, Ginter teaches the method as recited in claim 1, wherein 
the request packet comprises a session identifier, and the session identifier is an identifier of a session established by the client device with the server device to send the request packet (Ginter, page 4, paragraph 44; i.e., [0044] In one embodiment, to address these issues, the organizational structure 142 may dictate that the in-progress data be stored in individual files ( e.g., one file per user session identifier or ID, etc.). Such an embodiment may cause the in-progress data to be easier to find ( e.g., by user session ID, etc.), easier to update ( e.g., by editing or updating the respective in-progress file, etc.), and easier to migrate to a terminated state (e.g., append the in-progress data to the appropriate file of terminated records and then delete the in-progress file, etc.)); and 
the status query information comprises the session identifier (Ginter, page 4, paragraph 44; i.e., [0044] In one embodiment, to address these issues, the organizational structure 142 may dictate that the in-progress data be stored in individual files ( e.g., one file per user session identifier or ID, etc.). Such an embodiment may cause the in-progress data to be easier to find ( e.g., by user session ID, etc.), easier to update ( e.g., by editing or updating the respective in-progress file, etc.), and easier to migrate to a terminated state (e.g., append the in-progress data to the appropriate file of terminated records and then delete the in-progress file, etc.)).  
As to claim 3, Ginter teaches the method as recited in claim 1, wherein the request packet comprises a name of the data model, and the status query information comprises the name of the data model (Ginter, page 5, paragraph 51 & 55; page 3, paragraph 30-31 i.e., [0051] In some embodiments, the organizational structure 142 may include a data model 141 and a data schema 145. In one embodiment, the data model 141 may represent or list the domain of all record types and fields that may be understood by the Insertion Engine 140. In some embodiments, the data schema 145 may dictate how a single record 182, specifying
the fields that comprise the data record 182 are to be formatted and defined. In one embodiment, a data model; [0055] In such an embodiment, queries may be submitted against any data model 141 at any time. In various embodiments, the query request 130 may identify which data model 141 it is targeting. In some embodiments, the different data models 141 may be linked. In such an embodiment, in order to satisfy a query, the query engine 144 may require each model 141 to specify each field that contains an ID for another model). 
As to claim 5, Ginter teaches the method as recited in claim 1, wherein the first packet is a reply packet or a notification packet (Ginter, page 7, paragraph 77; i.e., [0077] As described below and illustrated by FIG. 2, in various embodiments, the query engine 144 may be configured to support a number of operations or commands. In the illustrated embodiment, the query engine 144 may be configured to support the query request 130 that includes a set of search parameters 131 and begins the query or search process. In various embodiments, the query engine 144 may be configured to immediately or quickly return an acknowledgement to the query request 130, a query identifier, and/or a query failure message if the query engine 144 is not able to fulfill the query request (e.g., unable to connect to the data storage 160, misconfiguration, an error in the query request 130, etc.);).  
As to claim 7, Ginter teaches the method as recited in claim 1, wherein a uniform resource identifier of the status query packet comprises the status query information (Ginter, page 4, paragraph 44; i.e., [0044] In one embodiment, to address these issues, the organizational structure 142 may dictate that the in-progress data be stored in individual files ( e.g., one file per user session identifier or ID, etc.). Such an embodiment may cause the in-progress data to be easier to find ( e.g., by user session ID, etc.), easier to update ( e.g., by editing or updating the respective in-progress file, etc.), and easier to migrate to a terminated state (e.g., append the in-progress data to the appropriate file of terminated records and then delete the in-progress file, etc.)).  
As to claim 8, Ginter teaches the method as recited in claim 1, wherein periodically sending, by the client device, the status query packet to the server device (Ginter, page 3, paragraph 29; i.e., [0029] It is understood that the above is merely one illustrative example to which the disclosed subject matter is not limited. In various embodiments, the query request 130 may be generated automatically, periodically, or via one or more techniques that involve little if any user 190 interaction).  

Claim(s) 10-12, 14 & 16-18, 19 is/are directed to a system claims and they do not teach or further define over the limitations recited in claim(s) 1-3 & 5.  Therefore, claim(s) 10-12, 14 & 16-18, 19 is/are also rejected for similar reasons set forth in claim(s) 1-3 & 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 6, 13, 15 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginter, U.S. Patent/Pub. No. 2014/0101178 A1 in view of Forslow, U.S. Patent/Pub. No. 2007/0280256 A1.
As to claim 4, Ginter teaches the method as recited in claim 1 But Ginter failed to teach the claim limitation wherein starting a timer; and the receiving, by the client device, a first packet that is sent by the server device based on the status query packet comprises: before the timer expires, receiving, by the client device, the first packet that is sent by 25Docket No. HW753853 the server device based on the status query packet.  
But Ginter failed to teach the claim limitation wherein starting a timer; and the receiving, by the client device, a first packet that is sent by the server device based on the status query packet comprises: before the timer expires, receiving, by the client device, the first packet that is sent by 25Docket No. HW753853 the server device based on the status query packet.
However, Forslow teaches the limitation wherein starting a timer; (Forslow, page 2, paragraph 14; i.e., [0014] However, in this illustration, PoC client-A 284 is not reachable. Thus, TBCP REVOKE message 222 is dropped by the network and TI (Stop talking grace) timer 223 expires ( a typical value being 3 sec). When T3 (Stop talking grace) timer 223 expires, PoC server 270 takes the PoC session to idle) and the receiving, by the client device, a first packet that is sent by the server device based on the status query packet comprises: before the timer expires, receiving, by the client device, the first packet that is sent by 25Docket No. HW753853 the server device based on the status query packet (Forslow, page 3, paragraph 20; i.e., [0020] transmitting the repetitive control message between participants in the communication session at a selected rate corresponding with the heartbeat, wherein the participants includes a talking participant and a listening participant, and wherein the repetitive control messages provide updated status for the participants. In some embodiments, method further include: setting timers corresponding with the repetitive control messages; and if any of the timers expires before an acknowledgement of any of the repetitive control messages is received from the participants, triggering one or more actions to update the participants of a change in status for the communication session).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Ginter to substitute query status from Forslow for communication session from Ginter to provide a state of the control to avoid extended periods when there is a change in connectivity (Forslow, page 3, paragraph 18).
As to claim 6, Ginter teaches the method as recited in claim 1.  But Ginter failed to teach the claim limitation wherein the status query packet is a subscribe packet or an extended get packet, and the extended get packet is a get packet that carries the status query information.  
However, Forslow teaches the limitation wherein the status query packet is a subscribe packet or an extended get packet, and the extended get packet is a get packet that carries the status query information (Forslow, page 1, paragraph 11; page 3, paragraph 20; i.e., [0011] A PoC client's main responsibilities are: session management, SIP registration, TBCP request-response management, media transmission, and media reception; ., [0020] transmitting the repetitive control message between participants in the communication session at a selected rate corresponding with the heartbeat, wherein the participants includes a talking participant and a listening participant, and wherein the repetitive control messages provide updated status for the participants. In some embodiments, method further include: setting timers corresponding with the repetitive control messages; and if any of the timers expires before an acknowledgement of any of the repetitive control messages is received from the participants, triggering one or more actions to update the participants of a change in status for the communication session).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Ginter to substitute query status from Forslow for communication session from Ginter to provide a state of the control to avoid extended periods when there is a change in connectivity (Forslow, page 3, paragraph 18).

Claim(s) 13 & 15 is/are directed to a system claims and they do not teach or further define over the limitations recited in claim(s) 4 & 6.  Therefore, claim(s) 13 & 15 is/are also rejected for similar reasons set forth in claim(s) 4 & 6.
Claim(s) 20 is/are directed to a system claims and they do not teach or further define over the limitations recited in claim(s) 6.  Therefore, claim(s) 20 is/are also rejected for similar reasons set forth in claim(s) 6.


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginter, U.S. Patent/Pub. No. 2014/0101178 A1 in view of Wiktor, U.S. Patent/Pub. No. 2017/0264981 A1.
As to claim 9, Ginter teaches the method as recited in claim 1.  But Ginter failed to teach the claim limitation wherein the request packet is a request packet based on the RESTCONF protocol.  
However, Wiktor teaches the limitation wherein the request packet is a request packet based on the RESTCONF protocol (Wiktor, page 5, paragraph 55; i.e., [0055] [0055] In one possible embodiment for communication between the sensor agent SA and the sensor engine SE a YANG model based protocol (NETCONF or RESTCONF) is used. In this case it is important to identify the model).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Ginter to substitute RESCONF model from Wiktor for data model from Ginter to collected data traffic statistics by activating or deactivating virtual links in the optical transport domain (Wiktor, page 2, paragraph 30).

Listing of Relevant Arts
Liu, U.S. Patent/Pub. No. US 20160088601 A1 discloses Yang model and queried identifier.
Sawal, U.S. Patent/Pub. No. US 20170111225 A1 discloses Yang model and querying ID.
Deuri, U.S. Patent/Pub. No. US 20170359243 A1 discloses activity status and expiration of timer.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449